Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 5/4/2022.
Response to Amendment
2.	Claims 1, 11 have been amended. The title has been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
obtaining, based on downmixed signal energy and residual signal energy of each of M sub- bands of a current frame of a stereo signal, a residual signal encoding parameter of the current frame, wherein the residual signal encoding parameter indicates whether to encode residual signals of the M sub-bands, wherein spectral coefficients of the current frame are divided to obtain N sub-bands, wherein the M sub-bands are a part of the N sub-bands, wherein N is a positive integer greater than 1, wherein M < N, and wherein M is a positive integer; 
determining, based on the residual signal encoding parameter, whether to encode the residual signals; 
encoding the residual signals when determining to encode the residual signals; and 
avoiding encoding the residual signals when determining not to encode the residual signals.

	The Application at hand teaches:
[0002] This application relates to the audio field, and in particular, to a stereo signal encoding method and apparatus.
[0006] This application provides a stereo signal encoding method such that high-frequency distortion of a decoded stereo signal can be reduced as much as possible while a spatial sense and sound-image stability of the decoded stereo signal are improved, thereby improving encoding quality.

	Regarding claim 1, Lindblom, the closest art of record, teaches:
Abstract: A multi-channel encoder/decoder scheme additionally preferably generates a waveform-type residual signal. This residual signal is transmitted together with one or more multi-channel parameters to a decoder. In contrast to a purely parametric multi-channel decoder, the enhanced decoder generates a multi-channel output signal having an improved output quality because of the additional residual signal.

[0013] In accordance with the first aspect of the present invention this object is achieved by a multi-channel encoder for encoding an original multi-channel signal having at least two channels, comprising: parameter provider for providing one or more parameters, the one or more parameters being formed such that a reconstructed multi-channel signal can be formed using one or more downmix channels derived from the multi-channel signal and the one or more parameters; residual encoder for generating an encoded residual signal based on the original multi-channel signal, the one or more downmix channels or the one or more parameters so that the reconstructed multi-channel signal when formed using the residual signal is more similar to the original multi-channel signal than when formed without using the residual signal; and data stream former for forming a data stream having the residual signal and the one or more parameters.

[0046] The inventive multi channel encoder also includes a parameter provider 14 for providing one or more parameters, the one or more parameters being formed such that a reconstructed multi channel signal can be formed using the one or more down-mix channels derived from the multi-channel signal and the one or more parameters.
[0084] Subsequently, reference is made to FIG. 10 illustrating an implementation of the inventive embodiment illustrated in FIGS. 9a to 9d into a subband coding structure. 
[0088] The subband structure is exploited for coding the residual signals.


However, the closest art of record does not teach the limitations of the claim of:
obtaining, based on downmixed signal energy and residual signal energy of each of M sub- bands of a current frame of a stereo signal, a residual signal encoding parameter of the current frame, wherein the residual signal encoding parameter indicates whether to encode residual signals of the M sub-bands, wherein spectral coefficients of the current frame are divided to obtain N sub-bands, wherein the M sub-bands are a part of the N sub-bands, wherein N is a positive integer greater than 1, wherein M < N, and wherein M is a positive integer.

Applicant’s filed remarks also present persuasive arguments highlighting differences over cited art of record.
Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655